


Exhibit 10.2


AMENDMENT NO. 1 TO EMPLOYMENT AGREEMENT


THIS AMENDMENT NO. 1 TO EMPLOYMENT AGREEMENT (this "Amendment") by and between
Employers Holdings, Inc., a Nevada corporation (the "Company"), and William E.
Yocke (the "Employee"), is entered into November 3, 2014, and is effective
November 10, 2014.


WHEREAS, the Company and the Employee are parties to that certain Employment
Agreement effective January 1, 2012, and renewed effective January 1, 2014 (the
"Agreement"); and


WHEREAS, on April 8, 2014, Employee announced that he would retire from the
Company effective June 30, 2015, but would continue to serve in his positions as
the Company’s Executive Vice President, Chief Financial Officer and Treasurer
during the Company’s search for his successor; and


WHEREAS, the Company initiated a national search for Employee’s successor and
has found an Executive Vice President, Chief Financial Officer and Treasurer to
succeed Employee; and


WHEREAS, to assure an orderly transition of the Employee’s duties, the Employee
agrees to continue to serve as an Executive Vice President of the Company, and
to assist in the transition of his duties as the Chief Financial Officer and
Treasurer to Employee’s successor until Employee’s retirement from the Company;
and


WHEREAS, the Company and the Employee wish to amend and clarify the Agreement as
set forth below.


NOW, THEREFORE, for good and valuable consideration, the receipt and adequacy of
which are hereby acknowledged, the parties hereto, intending to be legally
bound, agree as follows:


1.
Paragraph A of the RECITALS in the Agreement is hereby deleted and replaced in
its entirety with the following:



“The Employee has knowledge and experience applicable to the position of
Executive Vice President.”


2.
Paragraph 3 of the Agreement is hereby deleted and replaced in its entirety with
the following:

"The Employee shall continue to serve as Executive Vice President and/or such
other position or positions as may be mutually agreed upon by the parties from
time to time, and shall perform such duties as may be assigned by the Chief
Executive Officer from time to time. Specifically, Employee shall assist in the
transition of his duties as the Chief Financial Officer and Treasurer to
Employee’s successor. At the request of the Board of Directors of the Company
(the “Board”), the Employee shall also serve as a director of the Company and/or
one or more of the Company Affiliates at no additional compensation. The
Employee agrees that upon the termination of his employment with the Company, he
shall resign from the Board and any and all boards of the Company Affiliates
effective on the Termination Date.


3.
This Amendment shall be governed by, interpreted under and construed in
accordance with the laws of the State of Nevada.



4.
This Amendment may be executed in counterparts, each of which shall be an
original and all of which shall constitute the same document.



5.
Except as modified by this Amendment, the Agreement is hereby confirmed in all
respects.



IN WITNESS WHEREOF, this Amendment has been duly executed and delivered as of
the date and the year first written above.


COMPANY
__________________________________________
By: Douglas D. Dirks
Title: Chief Executive Officer


EMPLOYEE
_________________________________________
William E. Yocke


